     Case 1:20-cv-01229-SHR-EB Document 15 Filed 06/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC LEBRON SPRINGS,               :
    Petitioner                     :
                                   :            No. 1:20-cv-1229
     v.                            :
                                   :            (Judge Rambo)
WARDEN H. QUAY,                    :
   Respondent                      :

                                ORDER

     AND NOW, on this 9th day of June 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   The stay previously imposed in the above-captioned action (Doc. No.
          10) is LIFTED;

     2.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2241 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for
          lack of jurisdiction; and

     3.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
